Wright, J.
This case involves this court’s initial review of R.C. 5739.01(E)(8) which grants a sales tax exemption to items used or consumed in the production of printing matters.1 We have previously re*114viewed the manufacturing exception in what is now R.C. 5739.01(E)(2) in R. R. Donnelley & Sons Co. v. Porterfield (1972), 30 Ohio St. 2d 219 [59 O.O.2d 260], In Donnelley we held that items used in the composing room and in the operation of offset plate making were subject to tax on the premise that such items were consumed prior to commencement of the actual press work.
Following the announcement of Donnelley, the General Assembly-amended R.C. 5739.01(E), removing printing from the manufacturing exception, omitting direct use as a limitation to taxation, and adding the phrase “production and preparation in suitable condition for market and sale” to delineate the excepted functions relating to printed matter. The Tax Commissioner suggests that these amendments had no effect on the vitality of Donnelley. This posture is plainly untenable.
We hold that tangible personal property used or consumed during the preparation and production for market and sale of printed matter is excepted from Ohio sales tax pursuant to R.C. 5739.01(E)(8). Likewise, the unloading and storing of raw materials, transportation thereof and the printing of the paper along with the binding and shipping of the final product constitute continuous activities necessary for the preparation for market and sale. To hold that the purchase of tangible personal property used or consumed during the aforementioned process should be subject to sales tax would simply repeal a clear-cut legislative mandate.
We should always give language contained in a statute involving taxation its plain and ordinary meaning. See Youngstown Club v. Porterfield (1970), 21 Ohio St. 2d 83, 86 [50 O.O.2d 198]. “Production” as used by the General Assembly encompasses four major steps as it relates to printed matter. The first involves art and copy preparation; the second involves conversion of the copy into a printing image; the third consists in the press work; and the fourth and final step involves binding and finishing. Strauss, The Printing Industry (1967), at 43. Thus, we must hold that this aspect of the decision of the BTA is contrary to law and must be reversed.
Dayton Press next argues that the BTA erred in its treatment of Dayton Press’ acquisition of certain systems involving rail cars, oil piping, waste oil storage tanks and propane tanks. The Tax Commissioner con*115cedes that the board simply failed to determine whether these systems were incorporated into the taxpayer’s realty. While there may be merit to the argument that these systems were incorporated into improvements of appellant’s realty,2 we must remand this matter to the board for determination in accordance with the practice endorsed in Towmotor Corp. v. Lindley (1981), 66 Ohio St. 2d 53 [20 O.O.3d 43],
Thus, the decision of the BTA is reversed in part and the cause is remanded in part for further proceedings.

Judgment accordingly.

Sweeney, Holmes, C. Brown and Douglas, JJ., concur.
Celebrezze, C.J., and Locher, J., dissent.

 R.C. 5739.01(E) provides:
“ ‘Retail sale’ and ‘sales at retail’ include all sales except those in which the purpose of the consumer is:
<<* * *
“(2) To incorporate the thing transferred as a material or a part, into tangible personal property to be produced for sale by manufacturing, assembling, processing, or refining or to use or consume the thing transferred directly in the production of tangible personal property, except printed, imprinted, overprinted, lithographic, multilithic, blueprinted, photostatic, or *114other productions or reproductions of written or graphic matter, for sale by manufacturing, processing, refining, or mining, including without limitation the extraction from the earth of all substances which are classed geologically as minerals, production of crude oil and natural gas, farming, agriculture, horticultural, or floriculture, and persons engaged in rendering farming, agricultural, horticultural, or floricultural services, and services in the exploration for, and production of, crude oil and natural gas, for others are deemed engaged directly in farming, agriculture, horticulture, and floriculture, or exploration for, and production of, crude oil and natural gas; or directly in making retail sales or directly in the rendition of a public utility service, except that the sales tax levied by section 5739.02 of the Revised Code shall be collected upon all meals, drinks, and food for human consumption sold upon Pullman and railroad coaches;


 See Pittsburgh-Des Moines Steel Co. v. Lindley (1982), 1 Ohio St. 3d 15.